Citation Nr: 1342754	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  06-39 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left and right lower extremities.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for ankle disabilities.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression.

7.  Entitlement to service connection for a stomach disability, including gastroesophageal reflux disease (GERD) and peptic ulcer disease (PUD).

(The issue of whether the Veteran's income is excessive for receipt of VA pension benefits will be the subject of a separate decision of the Board.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1968.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from August 2005, June and December 2006, and May 2009, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2010, the Veteran testified during a hearing conducted via videoconference with the undersigned.  A transcript of the hearing is of record.

In July 2010, the Board denied a claim for service connection for tinnitus; and remanded claims for service connection for pes planus, ankle and stomach disorders, depression, bilateral hearing loss, peripheral neuropathy of the lower extremities, and whether new and material evidence was received to reopen his claim for service connection for diabetes mellitus, type II, for further development.

In May 2013, the Board requested a medical opinion, from the Veterans Health Administration (VHA) Directive.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2012).

In a June 24, 2013 statement, the Veteran withdrew his appointment of an attorney as his representative.  He did not appoint a new representative.

The issue of entitlement to service connection for a stomach disorder, including GERD and PUD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's then representative that a withdrawal of the appeal of his claim to reopen his claim for service connection for diabetes mellitus, type II, and his claim for service connection peripheral neuropathy of the left and right lower extremities, is requested.

2.  The Veteran has current pes planus that had its onset in service.

3.  The Veteran does not have a current ankle disability; other than that due to non-service-connected diabetic peripheral neuropathy, lumbar disc disease, and a stroke.

4.  The Veteran's current bilateral hearing loss did not have its onset in service, nor is it otherwise related to a disease or injury during his military service, and sensorineural hearing loss was not shown to be compensably disabling within one year of separation from active duty. 

5.  The Veteran's current psychiatric disability did not have its onset during his military service, nor is it otherwise related to a disease or injury during active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (by his attorney) have been met as to the application to reopen the claim for service connection for diabetes mellitus, type II, and service connection for peripheral neuropathy of the left and right lower extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for ankle disabilities are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

4.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

5.  The criteria for service connection for an acquired psychiatric disability, claimed as depression, are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In this case, the Veteran's then-representative submitted a written statement, that was received in November 2010, indicating that the Veteran wished to withdraw his appeal as to the matters of whether new and material evidence was received to reopen the claim for service connection for diabetes mellitus, type II, and service connection for peripheral neuropathy of the left and right lower extremities.  

This request was received by the Board prior to the promulgation of a decision on the appeal, and it meets the requirements of 38 C.F.R. § 20.204.  As such, there remain no allegations of error of fact or law for appellate consideration as to these matters.  Therefore, the Board has no jurisdiction to review the appeal of these claims, and the appeal as to the matters of whether new and material evidence was received to reopen the claim for service connection for diabetes mellitus, type II, and service connection for peripheral neuropathy of the lower extremities, is dismissed.  See 38 C.F.R. § 20.202.

II. Service Connection

A. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claims. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (to be codified at 38 U.S.C.A. § 5103(a)); C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In July 2005, March and September 2006, January, February and March 2009, and August 2010 letters, the agency of original jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the September 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file shows VA treatment records, dated to December 2012, also considered by the Board in the service connection claims on appeal.  

A May 2004 letter indicates that the Social Security Administration (SSA) found the Veteran totally disabled since October 2003.  However, in an August 2005 response to the RO's inquiry, the SSA reported that it was unable to locate the Veteran's folder.  Further efforts to obtain these records would appear to be futile.

Further, in May 2006, the Veteran was afforded a VA audiology examination, the report of which is of record. 

In July 2010, the Board remanded the Veteran's case for the purpose of obtaining treatment records, dated since 2009, from Dr. Vance, VA treatment records, and the Veteran's service personnel records, and scheduling him for new VA examinations.  There has been substantial compliance with this remand, as the Veteran's VA medical records, dated to December 2012, and the Veteran's service personnel records, were obtained, and he was scheduled for VA examinations in January 2011 and August 2012.  The Veteran did not respond to the RO's August 2010 letter requesting that he provide signed authorization for VA to obtain Dr. Vance's medical records.

The Board obtained a VHA opinion regarding the Veteran's claim for service connection for depression.  A copy of the VHA report was provided to the Veteran in August 2013; no further evidence or argument was received.

The June 2013 VHA opinion is adequate, because the examiner reviewed the accurate 236history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  The June 2013 VHA report cures the deficiencies in the August 2012 VA psychological examination report as to this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Further, the January 2011 examination reports and the August 2012 addendum are adequate as the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The January 2011 VA audiology examination report cures the deficiencies in the May 2006 report.

B. Factual Background and Legal Analysis

The Veteran asserts that he has pes planus, ankle disabilities, bilateral hearing loss, and depression, due to military service.  Thus, he contends that service connection is warranted for these claimed disabilities.  

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence is in equipoise as to his claim for service connection for bilateral pes planus, and the claim is granted.  However, the evidence preponderates against his claims for service connection for ankle disabilities, bilateral hearing loss, and depression, and they must be denied. 

Laws and Regulations

A veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (to the effect that complaints of pain alone do not meet the current disability threshold).  The court has also held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Facts and Analysis

A.  Pes Planus

Service treatment records do not contain any reports of pes planus or flat feet.  A Report of Medical History, completed in April 1965 when the Veteran was examined on pre-induction, includes a notation of occasionally painful ankles and leg cramps.  A foot abnormality was not noted on examination and he was found qualified for active service.  

Service clinical records show in-service complaints of left lower extremity pain and a recommendation for limited duty with no running secondary to pain.  On a Report of Medical History, completed in March 1968, when the Veteran was examined for separation, he checked "no" to having foot trouble and a foot abnormality was not noted on clinical evaluation at that time.  

The post service treatment records include the Veteran's complaints of ankle and foot symtoms and lower extremity pain.

During his March 2010 Board hearing, the Veteran testified that his feet bothered him in service after he was issued improperly fitted boots and had to climb hills, and run through mud holes.  See Board hearing transcript at pages 14-15.  He did not know if he had pes planus when he entered service but was sure he was seen in the infirmary and treated for it.  Id. at 14.  He learned that he had flat feet just after basic training.  Id. at 18-19.  He stated that he did not like to seek medical help too frequently as that resulted in disciplinary threats and he was not treated for flat feet.  Id. at 15-16, 18.  He continued to experience foot pain (after service).  Id. at 18.

The Veteran underwent VA examination in January 2011.  The examiner reviewed the medical records and performed a clinical evaluation.  The Veteran reported that, ever since he left service, he had flat feet but it was not diagnosed by a physician or podiatrist.  He claimed that the boots given to him while in service caused his foot problem.  It was noted that, currently, the Veteran had bilateral neuropathy of both feet, ankles, and lower legs, and had no pain.  He had a stroke and experienced weakness and numbness on his right side, including his right lower extremity.  The Veteran did not wear special shoes or inserts.  He had bilateral foot stiffness and lack of endurance with right foot weakness. 

X-rays of the Veteran's feet showed mild pes planus, more pronounced on the right than the left.  The clinical diagnosis was mild bilateral pes planus.  

The examiner stated that the Veteran "most probably" already had pes planus before service but there was no evidence that it was aggravated while in service.  The examiner said that the Veteran's current foot problems, bilaterally, were due to peripheral neuropathy, stroke, and lumbar spine disc disease.

In an August 2012 addendum, the VA examiner opined that flat feet were less likely than not (50 percent or greater probability) incurred in or caused by military service.  The examiner stated that the Veteran's current problem was not noted during his military service.  All problems currently posed by the Veteran were due to a (non-service-connected) stroke and peripheral neuropathy.  Since flat feet were not noted (in service) and no treatment was given during his military service, his current diagnosis of flat feet was not the result of his military service.  The examiner provided no further rationale to support his opinion.

Although the examiner's opinion could be read as saying the Veteran did not have a pes planus disability, the examiner conceded a current diagnosis and X-rays confirmed that diagnosis in January 2011.

Because pes planus was not noted on the examination when the Veteran was accepted for service, the presumption of soundness is for application.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

The service treatment records reveal no findings regarding pes planus during the Veteran's active service.  He testified, however, that he experienced increased pain during the rigors of basic training, and the 2011 VA examiner opined that he probably had pes planus (in service), although the Veteran apparently did not report such symptoms on the repeated evaluations he underwent during service. 

The Veteran's testimony suggests that he may have been treated for the disorder during service.  He was then separated from service in March 1968, at which time, he denied having foot problems.

The evidence before the Board includes the January 2011 X-ray evidence of bilateral pes planus that the VA examiner seemed to link to the Veteran's military service (noting that the Veteran probably had pes planus in service).  While, in August 2012, the examiner opined that the Veteran's flat feet were less likely than not incurred in or caused by military service, the examiner did not provide an adequate rationale for this opinion.  Notably, the examiner evidently did not consider the Veteran's reports of symtoms in service and continuity of symtoms after discharge.  Thus, the examiner's opinion is insufficient and the Board cannot rely on it in adjudicating the Veteran's claim.

As such, the Board is left with the Veteran's credible reports of symtoms of foot pain in service and after discharge, and the January 2011 examiner's opinion that the Veteran probably had pes planus in service.  The Board is persuaded that the probative evidence supports the Veteran's claim and service connection may be granted.  Accordingly, affording the Veteran all benefit of the doubt, service connection for bilateral pes planus is warranted and the Veteran's claim will be granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303

B.  Ankle Disabilities

Service treatment records do not discuss ankle problems; but the pre-induction report of Medical History completed in April 1965, includes a notation of occasionally painful ankles and leg cramps.  Clinical records include complaints of left lower extremity pain, and a recommendation for limited duty with no running secondary to pain.  When examined for separation in March 1968, the Veteran's lower extremities and feet were normal and he did not report having an ankle disability.

The post service medical evidence indicates that the Veteran reported having ankle and foot symtoms and generalized pain in his lower extremities.

Treatment records created prior to January 2000 do not mention an ankle disability.  In January 2000, the Veteran was hospitalized after waking up and realizing he could not walk.  He was treated for a staph infection and noted to have cellulitis in the left ankle.  The ankle was swollen on discharge from hospitalization.  

In February 2005, the Veteran submitted a claim for service connection for an ankle disability.

In March 2010, the Veteran testified that his ankles swelled and began to bother him during basic training.  See Board hearing transcript at page 22.  He believed that he sought medical attention for his ankles but did not recall if that was so.  Id.  The Veteran was currently treated by VA for arthritis in his ankles.  Id. at 23.  

VA treatment records do not show findings related to an ankle disability, although the Veteran did received diabetic foot evaluations.

In January 2011, the Veteran underwent VA examination for his claimed ankle disabilities.  The examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran said that he had pain and soreness on walking; that he thought might be due to flat feet.  He also said he had flat feet since discharge from service although it was not diagnosed by a doctor or podiatrist.  Currently, he had no pain or deep pressure feeling in his ankles due to peripheral neuropathy.

X-rays of the Veteran's ankles showed no acute or significant focal bony abnormality in either ankle.  The clinical diagnosis was normal ankles examination.  The VA examiner explained that there were no abnormal ankle findings.  There were other leg conditions of which the Veteran complained that were due to non-service-connected diabetic peripheral neuropathy, lumbar disc disease, and a stroke.

The Board concludes that the preponderance of the evidence is against a finding that the Veteran has an ankle disability related to his active service.  As detailed, the VA examination report does not reflect any ankle disorder and the post-service medical evidence does not reflect residual symptomatology of ankle disabilities, other than leg disorders associated with non-service-connected peripheral neuropathy, lumbar disc disease, and a stroke. 

Since the 2011 VA physician's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

There is no medical opinion of record to refute the January 2011 VA examiner's opinion.

The Veteran does not exhibit a current ankle disability.  In the absence of proof of a present disability there can be no valid claim.  See 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d at 1328 and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, 26 Vet. App. 289, 295 (2013) (noting that a determination as to whether a diagnosis sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis is a factual finding to be made by the Board in the first instance).  

The only reported post-service ankle disability was noted in 2000, approximately five years before the Veteran filed his current claim for benefits.  Treatment records since 2000 do not show an ankle disability, the Veteran's hearing testimony did not report any current symptoms, and the VA examiner was unable to find a current disability.

Although the Veteran did testify that he was being treated for ankle arthritis at VA; VA treatment records do not report such findings, and the X-ray examination performed in conjunction with the VA examination was negative.  While the Veteran's testimony is competent in this regard, it must be viewed in light of the negative examination findings and actual VA treatment records.  In addition, a private psychologist noted in March 2010, that the Veteran presented as vague and uncertain about a lot of his history.  Given the contradictory contemporaneous record, the Board finds the reports of current treatment for arthritis to lack credibility.

In the absence of competent and credible evidence of an ankle disability, the Board must conclude that such a disability has not been shown.  In sum, the preponderance of the evidence is against the Veteran's claim for service connection for an ankle disability and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d at 1365.

C.  Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text that states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157. 

Service treatment records do not discuss complaints of hearing loss.  On the Report of Medical History completed in March 1968, when he was examined for separation, the Veteran denied having ear trouble, and a hearing abnormality was not noted on clinical evaluation at that time.

The Veteran asserts that he was exposed to acoustic trauma in service in his work as a missile crewman.  During his March 2010 Board hearing, he testified that he worked as a missile silo crewman without hearing protection.  See Board hearing transcript at pages 9-10.  He said his hearing loss was present since military service.  Id. at 13.

At his hearing, his representative cast doubt on the separation examination, which showed no hearing loss.

Post service, an April 2004 private medical record indicates that the Veteran had a history of hearing loss in his right ear as well as aural fullness and pain.  Audiogram findings revealed high frequency sensorineural hearing loss in the left ear and mild to moderate hearing loss in the right ear.  Diagnoses included asymmetric sensorineural hearing loss.  Treatment records dated prior to April 2004, contain no reports of hearing loss and the ears were indicated as normal.

In May 2006, the Veteran underwent VA examination.  The Veteran gave a history of running a missile silo in service and being around a lot of noise.  He did not recall wearing hearing protection.  His post service occupational history included over thirty years of warehouse work when he was exposed to noise from fans, motors, and forklifts without hearing protection.  Upon clinical evaluation, sensorineural hearing loss was diagnosed and shown in both ears as defined by VA.  

The examiner noted that the Veteran had been diagnosed as having asymmetrical hearing loss in 2004 and that the configuration of his right ear hearing loss was not typical of a noise-induced pattern.  The examiner also noted that hearing testing at the Veteran's separation examination from service was normal, and opined that his hearing loss was not due to military noise exposure.

In January 2011, the Veteran underwent VA audiology examination.  The examiner reviewed the Veteran's medical reports and performed a clinical evaluation.  The Veteran complained of hearing loss that had its onset while he was in service between 1965 and 1968.  He reported that he was in charge of a missile silo, and was continuously exposed to generators and fans without hearing protection.  He denied having a noisy job prior to entering service and, after discharge, did farm work that did not expose him to noisy machines (tractors) for five years, carpentry work without hearing protection, and warehouse work for over thirty years.  He reported recreational noise exposure with his use of lawnmowers, power tools, and hunting, without hearing protection.  

Clinical evaluation showed hearing loss consistent with VA regulations.  The diagnoses were mild to severe sensorineural hearing loss in the right ear and mild to moderately severe hearing loss in the left ear.  

In the VA examiner's opinion, the Veteran's bilateral hearing loss was not caused by or a result of military service, based upon his normal hearing test results at separation in March 1968.  The examiner further explained that the low frequency components of the hearing loss, greater at the right ear, also would not be characteristic of hearing loss due to noise exposure.  

Since the 2011 VA examiner's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.  The examiner's opinion is entirely consistent with that of the May 2006 VA examiner.

There is no medical opinion of record to refute the January 2011 VA examiner's opinion.  The Veteran's testimony is competent evidence of hearing loss in service and continuing since.  The Veteran did not; however, report hearing loss at the time of his separation from service, or during post-service treatment prior to 2004.  The VA examiners explained that the low frequency components of the Veteran's hearing loss, greater at the right ear, would not be characteristic of hearing loss due to noise exposure.  Hence, the nature of the current hearing loss is not consistent with a hearing loss resulting from in-service noise exposure.  For these reasons, his relatively recent reports of a continuity of symptomatology are not deemed credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The January 2011 VA medical opinion is the most probative evidence.  It was the product of consideration of an accurate record, is definitive and supported by a rationale based on an accurate record and medical knowledge.  

As the most probative evidence is against the claim, the preponderance of the evidence is against the claim.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.

D.  Acquired Psychiatric Disorder, Claimed as Depression

The Veteran contends depression is related to his active military service as a missile crewman.  Service records reflect that his military occupational specialty was Hercules missile crewman.

During his March 2010 hearing, the Veteran testified that he was scared when he worked as a crew chief on nuclear warheads.  See Board hearing transcript at page 27.  He also served during the Vietnam era and was scared that he would be shipped to combat duty.  Id.  The Veteran stated that he got into trouble in service because he was anxious and tired of being threatened with going to Vietnam.  Id. at 29.  (Although, in an October 2006 written statement, the Veteran said that he performed military service stateside during the Vietnam era but was "more than ready to go overseas.")  

Further, the Veteran could not recall when he first started receiving medical treatment for depression.  Id. at 32.  He noticed that he had depression in service.  When asked at the hearing if his complaints "never went away... it just continued up until now?" the Veteran stated "[N]o, I don't think so."  Id. at 35.  

Service treatment records do not show treatment for a psychiatric problem.  In August 1966, the Veteran was privately hospitalized for a gastrointestinal disability, but no psychiatric abnormalities were reported.

On the Report of Medical History, completed in March 1968, prior the Veteran's discharge, he denied any history of depression or excessive worry, frequent trouble sleeping, memory trouble, and nervous trouble of any sort.  A psychiatric abnormality was not noted on examination at that time.

The post service evidence shows that, in October 1996, the Veteran was privately hospitalized for complaints of chest pain.  An October 23, 1996 record indicates that he was "pressing himself very hard recently" and was under some stress regarding his son who was hospitalized for serious injuries in a car accident.  An October 24, 1996 record, prepared by W.E., M.D., includes an impression of situational stress depressive reaction.  Another record, dated that day and prepared by R.A., M.D., includes a diagnosis of anxiety.  The discharge diagnoses include situational depressive reaction.

A January 20, 1998 private treatment record from K.J.D., M.A., a psychologist and pain management specialist, indicates that the Veteran could not exercise due to pain that caused sleep difficulty.  Initial treatment goals included improving restorative sleep and decreases in depression.

A February 24, 1998 private hospital behavioral medicine, psychology progress note, includes an Axis I diagnosis of major depression, not otherwise specified (NOS), mild to moderate.

VA medical records, dated from 2004 to 2012, show that the first reference to a complaint of depression was on April 12, 2006.  The Veteran's primary care physician noted that the Veteran felt depression and thought about taking his life daily.  He was not psychotic and was referred to the mental health clinic.  Subsequent clinical records reveal that the Veteran was diagnosed with a major depressive disorder, recurrent and moderate (in September 2008 and February 2010) that was treated with prescribed medications.

According to a March 2010 private psychological report from J.A., M.A., a licensed psychologist, the Veteran gave a history of problems in military service that included being threatened to be sent to Vietnam, getting into trouble, going away without leave (AWOL), and sleeping on duty.  The Veteran said he got depressed, did not recall if he was sent to a doctor or not, and was discharged in June 1968 and sent home.

The psychologist reported that the Veteran "had considerable difficulty in the service where he was in charge of some missile silos and felt harassed by others, constantly being threatened with Vietnam and as a result, he went AWOL and had a couple of instances of going to sleep while on duty that only exacerbated the situation."  The Veteran did not know if he was sent to see a doctor at that time or not but dated his depression from then.  The Axis I diagnosis was major depressive disorder, recurrent and severe without (acute) psychotic features.

The psychologist noted the Veteran's difficulties with thinking and in recalling his history, but opined that "it appears that his depressive illness did begin in service and has continued to the present time."

In August 2012, the Veteran underwent VA psychological examination.  The examination report notes that the Veteran had received VA mental health treatment since 2006 for a depressed mood and current life stressors including his retirement and his son's death.  The Veteran stated that he felt "down and out all the time."  He worried about things, including money, and had difficulty coping.  The Veteran had frequent crying spells and sleep difficulty.  He felt anxious and worthless and had suicidal ideation.  Upon clinical evaluation, the diagnosis was depressive disorder, NOS.

In the VA examiner's opinion, the Veteran's depressive disorder, NOS, was less likely than not incurred in or caused by military service.  The examiner explained that service treatment records were negative for psychiatric complaints.  There was no continuum of treatment that suggested that the Veteran's current symtoms were in any way related to military service as the Veteran was never treated for a psychiatric problem until 2006.  The examiner commented that, in 2006, the Veteran did not attribute his symtoms to military service, and did not attribute his symtoms to military service on current examination.  When seen for treatment in 2006, the Veteran attributed mood symtoms to current life stressors, including the death of his son and forced retirement.  There was no discernible connection among the symtoms of depressive disorder, NOS, and military service.

In May 2013, the Board requested a VHA opinion as to whether there was a 50 percent probability or greater that the Veteran's psychiatric disorder, including depression, had its clinical onset in service or is otherwise (in whole or part) related to his active duty including his occupation as a missile crewman.  The Board advised that, for the purposes of this opinion, it was to be assumed that the Veteran had in-service experience as a missile silo crewman.

In the June 2013 VHA report, a VHA medical specialist, who is a board-certified psychiatrist, reviewed the Veteran's medical records and concluded that there was "not a 50% or greater probability that the Veteran's psychiatric disorder, including depression, had its clinical onset in the service or is otherwise (in whole or part) related to active duty including his occupation as a missile crewman."  

The VHA psychiatrist explained that her review of the Veteran's medical records showed that there was a "long pattern of self-report by the Veteran that excluded complaints about psychiatric symptoms."  The physician noted that, on May 24, 1968, the Veteran was deemed suitable for assignment to nuclear weapons, on February 24, 1966, by self-report, he denied any psychiatric complaints in a review of symtoms submitted prior to dental treatment and, on March 28, 1968, he reported that there was no change in his condition since his last examination.  

The VHA physician also noted that in "multiple intakes, consultations, disability claims for the Veteran's various other medical conditions and procedure and appeals, psychiatric concerns were consistently absent from the listed Past Medical History or Problem List sections".  The examiner observed that, of note, according to the Veteran's own report during his March 2010 Board hearing, he denied that his symtoms were the result of military service.

Additionally, the psychiatrist stated that the Veteran described his mood "as a response to situational stressors."  She noted that, in January and February 1998, he was diagnosed as having depression and anxiety situational stress reaction and, in February 2004, Dr. M. noted that the Veteran was tearful about his son's condition.  The VHA examiner reviewed medical records, including in 2006, when he was referred to the Mental Health Clinic and treated for depression thought to be due to life stressors, namely his forced retirement and sudden death of his adult son.  Subsequent records note personal stressors, including family, health and financial concerns.

As to the March 2010 report from J.A., the VHA examiner "found the lack of details and [the Veteran's] inability to recall if he was treated to be problematic."  The VA psychiatrist opined that "[t]here was no definitive proof that the [Veteran's] complaints were caused by his service or were severe enough to warrant treatment during service."  

The VHA examiner observed that there were no service treatment records indicating that the Veteran suffered psychiatric symtoms or was treated for psychiatric complaints during service and "[t]he Veteran cannot recall his treatment, if any."  The VHA examiner commented that the Veteran's attorney conceded that no psychiatric treatment was sought during the Veteran's military service.  

Further, the psychiatrist stated that the Veteran "has never presented a comprehensive description of his symtoms during service and omitted depressive complaints from his multiple consultations and appeals, adding it later, as an afterthought, when other major medical conditions had been denied or withdrawn from his claim."  

According to the VHA physician, there was "a significant amount of documentation that supports the claim that the [Veteran's] symptoms were in reaction to multiple personal stressors and losses, i.e., of physical health, employment, and his son's death."  The VHA medical specialist stated that the "most significant statement of the Veteran" was his response to the question during the 2010 Board hearing, when "the Veteran denied that his symtoms started during his service and have continued to date." (See e.g., Board hearing transcript at page 35.)

While the private psychologist provided an opinion that was favorable to the Veteran's claim, the psychologist considered no evidence other than the history supplied by the Veteran.  This history omitted consideration of the normal records in service and after service prior to 2006.  It did not discuss the reports of the acute onset of symptoms in 2006 with extreme situational stresses that were of recent onset.  The psychologist's opinion was also less than definitive in that it noted the Veteran's difficulties recalling the history, relied on that history, and ultimately said only that "it appears" the claimed disability had begun in service.  Given these deficiencies, the opinion is of limited probative value.

The VA examiner's opinion is of somewhat greater value, because the examiner noted the clinical history as well as the Veteran's reports.  The VHA opinion is of greatest probative value, because the psychiatrist had greater training than the other opinion providers, considered and discussed the complete record in great detail, and provided a definitive opinion that was supported by an adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  

The Veteran's reports can be viewed as relating a continuity of symptomatology beginning in service.  Continuity of symptomatology; however, cannot serve to establish a nexus between the current psychiatric disability and service; because the diagnosed disabilities are not listed as presumptive diseases.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.303(b).  A continuity of symptomatology cannot serve to establish a nexus unless the claimed condition is a listed chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, the reports are contrary to the history documented when he was first treated for psychiatric symptoms in 2006; and the Veteran has been shown to have difficulty recalling his history.  Hence, his reports of continuity are not deemed credible.


In sum the most probative evidence is against the claim.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.


ORDER

The appeal as to the claims for service connection for diabetes mellitus, type II, and peripheral neuropathy of the right and left lower extremities, is dismissed.

Service connection for bilateral pes planus is granted.

Service connection for ankle disabilities is denied.

Service connection for bilateral hearing loss is denied.

Service connection for an acquired psychiatric disability, claimed as depressed is denied.


REMAND

The Veteran was given VA examinations for his claimed gastrointestinal disabilities in May 2006 and January 2011.  These yielded opinions that are inadequate because, neither clinician addressed all of the gastrointestinal disabilities shown in the record.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, preferably by a physician, to determine whether any gastrointestinal disorder found during the appeal period, is related to gastrointestinal symptoms reported in service.  After completion of the examination and review of the record, the examiner is requested to answer the following questions:

a. Is it as likely as not that any gastrointestinal disability identified since service, other than GERD, is the result of a disease or injury in active service, or had its onset in such service?

The examiner should note the Veteran's in-service hospitalization for gastrointestinal symptoms and the report of a suspected ulcer.

b. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms.  The Veteran is competent to report symptoms and observable history.

2. If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


